The case comes within Gen. Laws, c. 224, s. 34, which provides that attachments are dissolved by the assent of the plaintiff to a valid assignment by the defendant of his property for the benefit of his creditors; and c. 140, s. 3, which provides that actions of assenting creditors shall be discontinued.
The defendant in this action made a valid assignment for the benefit of his creditors. The plaintiff assented to it, proved his claim, and no appeal has been taken from its allowance. The attachment is dissolved, and the action should be discontinued. The case is not governed by Leavitt v. Lovering, 64 N.H. 607; Laws 1885, c. 85, s. 9.
Demurrer overruled.
SMITH, J., did not sit: the others concurred.